Exhibit 10.11

PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)
    
This Purchase and Sale Agreement (this "Agreement") is entered into effective as
of September 22, 2014 (the "Effective Date") by LAWTON MARKETPLACE INVESTORS LP,
a Texas limited partnership, as Seller ("Seller"), and ARCP AQUISITIONS, LLC, a
Delaware limited liability company, as Buyer ("Buyer").
RECITALS
A. Buyer desires to purchase the Property (as defined below) from Seller and
Seller desires to sell the Property to Buyer, all as more particularly set forth
in this Agreement. The Property is leased to various tenants (the “Tenants”)
pursuant to the written leases (including any amendments or supplements and any
guaranties, security deposits, prepaid rent, or other security relating thereto,
the “Leases”) as described on the Rent Roll attached as Schedule 2 to this
Agreement (the “Rent Roll”).
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a "Party"
and, collectively, the "Parties") agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Property:
Fee title to certain real property commonly known as Lawton Marketplace located
at 1920 NW 82nd Street, Lawton, Oklahoma 73505, as legally described on Exhibit
A attached hereto (the "Land"), together with the buildings thereon containing
approximately 179,183 square feet (the "Buildings") and including the related
property and rights described in this Agreement.

Purchase Price:    $33,700,000.00 (the "Purchase Price").
Deposit:
$640,000 (such amount, together with all interest earned or accrued thereon, the
"Deposit").

Study Period:
Thirty (30) days.

Closing Date:
Ten (10) days after expiration of the Study Period.


1
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

Escrow Agent:
First American Title Insurance Company, National Commercial Services ("Escrow
Agent")

2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Email: bgrajewski@firstam.com


Notices Addresses for the Parties:


If to Seller:
Lawton Marketplace Investors LP

c/o Hunt Properties, Inc.
8235 Douglas Avenue, Suite 1300
Dallas, Texas 75225
Attn: Jeff Williams
Tel: (214) 706-3245
Email: jeff@huntprop.com


with a copy to:
Glast, Phillips & Murray, P.C.

14801 Quorum Drive, Suite 500
Dallas, Texas 75254
Attn: Erika Bruce
Tel: (972) 419-7146
Email: ebruce@gpm-law.com


If to Buyer:    ARCP Aquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: H. Curtis Keller
Tel: (602) 778-6280
Fax: (480) 449-7012
Email: ckeller@arcpreit.com


with a copy to:    ARCP Aquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Susan K. Martinez
Tel: (602) 778-6444
Email: smartinez@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:

2
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

Name:    Jeff Williams,
Tel:    214-706-3245

Email:    jeff@huntprop.com


[Remainder of page intentionally left blank]

3
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11



1.PURCHASE AND SALE OF PROPERTY. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Property upon and subject to the terms and
conditions of this Agreement. As used in this Agreement:
(a)"Real Property" means and includes (i) the Land, the Buildings, and all other
buildings, improvements, building systems and fixtures located upon the Land
owned by Seller; (ii) all tenements, easements and appurtenances pertaining to
the Land or the Buildings; and (iii) all mineral, water, irrigation and other
property rights of Seller, if any, running with or otherwise pertaining to the
Land; and
(b)"Property" means and includes (i) the Real Property; (ii) the Leases; (iii)
all of Seller's interest, if any and without warranty, in and to any equipment,
machinery, furniture, furnishings and other tangible personal property located
upon or used in connection with the Real Property (the "Personalty"); and (iv)
to the extent assignable, all of Seller's interest, if any and without warranty,
in and to the following affecting or relating to the Property: (1) all
warranties and guaranties (the "Warranties"); (2) all development rights,
utility capacities, approvals, permits and licenses (the "Permits"); (3) all
surveys, engineering reports, environmental reports, plans, drawings,
specifications, construction contracts, subcontracts, architectural and
engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
"Property Documents"); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the "Intangibles").
2.PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in cash
or other immediately available funds:
(a)    the Deposit will be deposited in escrow with Escrow Agent not later than
three (3) business days following the receipt by Escrow Agent of a
fully-executed original of this Agreement; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments required by this
Agreement, will be deposited in escrow with Escrow Agent on or before the close
of escrow (the "Closing").
The "Opening of Escrow" means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the "Escrow
Instructions").
3.DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place the
Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows:

4
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

(a) if Buyer terminates this Agreement in any situation where Buyer is permitted
or deemed to do so under this Agreement (including without limitation any
failure of a condition precedent under Section 13 below), the Deposit will be
paid immediately to Buyer, and neither of the Parties will have any further
liability or obligation under this Agreement, except with respect to any
obligations which are expressly stated in this Agreement to survive a
termination prior to Closing (the "Surviving Obligations"); (b) if Seller
terminates this Agreement in any situation where Seller is permitted or deemed
to do so under this Agreement (including without limitation an uncured default
by Buyer as provided in Section 21(b) below), the Deposit will be paid to
Seller; and (c) if escrow closes, the Deposit will be credited to Buyer, applied
against the Purchase Price and paid to Seller at Closing.
4.DELIVERY OF SELLER'S DILIGENCE MATERIALS. Seller will deliver to Buyer, not
later than five (5) business days after the Effective Date and at no cost to
Buyer, to the extent in Seller’s possession or control, all materials and
information described on Schedule 1 attached to this Agreement (collectively,
“Seller’s Diligence Materials”). If Seller obtains new or updated information
regarding the Property prior to Closing, Seller will immediately notify Buyer of
such fact and will promptly deliver all such supplemental information to Buyer.
Seller designates the contact person(s) so named in the Summary of Terms above
as the representative of Seller through which Buyer may schedule any physical
inspections of the Property (“Seller’s Diligence Contact”).
Buyer acknowledges that, except as expressly set forth in this Agreement,
neither Seller nor Seller's agents, representatives, or property manager has
made nor makes any warranty or representation regarding the truth, accuracy or
completeness of Seller's Diligence Materials or other items furnished by Seller
or on Seller's behalf and the source(s) thereof. Buyer further acknowledges that
some if not all of Seller's Diligence Materials were prepared by third parties
other than Seller, Seller's agents, representatives and property manager. Seller
and its property manager expressly disclaim any and all liability for
representations or warranties, express or implied, statements of fact and other
matters contained in such information, or for omissions from Seller's Diligence
Materials.
5.BUYER'S STUDY PERIOD.
(a)Buyer will have until 11:59 p.m. Mountain Standard Time (MST) on the
thirtieth (30th) day after the Effective Date (such period, the "Study Period"),
within which to conduct and approve any investigations, studies or tests desired
by Buyer, in Buyer's sole discretion, to determine the feasibility of acquiring
the Property (collectively, "Buyer's Diligence"). Upon written request by a
Party, the Parties will confirm the expiration of the Study Period. Buyer will
not conduct any invasive testing without Seller's prior written approval.
Buyer acknowledges that Seller's Diligence Materials have been or will be
delivered to Buyer solely to assist Buyer in determining the feasibility of
purchasing the Property. Buyer shall

5
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

not use Seller's Diligence Materials for any purpose other than in performing
Buyer's Diligence. Buyer shall not disclose the contents of Seller's Diligence
Materials or Buyer's Diligence to any person other than to those persons who are
responsible for assisting Buyer with determining the feasibility of Buyer's
acquisition of the Property and who have agreed to preserve the confidentiality
of such information as required hereby (collectively, "Permitted Outside
Parties"); provided, however, Buyer shall disclose only such information to a
particular Permitted Outside Party as is reasonably necessary for that Permitted
Outside Party to perform its role in assisting Buyer to determine the
feasibility of its acquisition of the Property, and nothing more. Buyer shall
not divulge the contents of the Seller's Diligence Materials or Buyer's
Diligence except in strict accordance with the confidentiality standards set
forth in this paragraph. In permitting Buyer to review Seller's Diligence
Materials or any other information, Seller has not waived any privilege or claim
of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created.
(b)Seller grants to Buyer and Buyer's agents, employees and contractors the
right to enter upon the Property, at any time or times prior to Closing, to
conduct Buyer's Diligence. Buyer will notify Seller prior to any entry and will
not cause a violation of the Leases or unreasonably interfere with or disrupt
Tenants’ business operations at the Property. Buyer will indemnify, defend and
hold Seller, its agents, contractors and representatives harmless from and
against any damage, injury, claim or lien caused by the activities of Buyer or
its agents on the Property, except that Buyer will have no obligation to
indemnify Seller as a result of the discovery or presence of any pre-existing
conditions, including any hazardous materials. Buyer will also maintain
commercial general liability insurance with limits of at least $1,000,000 per
occurrence and $2,000,000 aggregate and workers compensation insurance and will
provide a certificate of insurance evidencing the same to Seller upon request,
which insurance shall name Seller as additional insured thereunder. The
foregoing indemnity and insurance obligations of Buyer shall survive any
termination of this Agreement.
(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire the Property, Buyer may terminate
this Agreement by giving written notice of termination to Seller and Escrow
Agent. Buyer shall have the right to provide written notice to Seller and Escrow
Agent expressly waiving this contingency at any time prior to the end of the
Study Period. Unless Buyer has given written notice to Seller and Escrow Agent
expressly stating that Buyer elects to waive this contingency and proceed with
the acquisition of the Property, then upon the expiration of the Study Period
Buyer shall be deemed to have terminated this Agreement. Upon any termination or
deemed termination pursuant to this Section 5(c), Buyer shall promptly return
all hard copies and delete all electronic copies of Seller's Diligence
Materials, the Deposit will immediately be paid by Escrow Agent to Buyer, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations. If this Agreement is not so
terminated, then except as otherwise provided in this Agreement the Deposit will
become non-refundable to Buyer, and this Agreement will continue in full force
and effect.

6
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement constitute sufficient
consideration for each Party to create a legally binding agreement
notwithstanding that Buyer may freely terminate this Agreement and receive a
return of the Deposit at any time prior to the end of the Study Period.
(e)Following any volitional termination by Buyer of this Agreement (but
excluding any termination by Buyer pursuant to Section 21(a) following an
uncured default by Seller), as one of the Surviving Obligations hereunder Buyer
will provide to Seller, upon Seller's written request and reimbursement to Buyer
of one-half of the respective cost thereof, not later than ten (10) days
following such termination, a copy of any of the diligence reports and the
Survey obtained by Buyer from unrelated third parties ("Third-Party Reports") in
connection with Buyer's Diligence. Any such Third-Party Reports will be provided
strictly in their as-is condition and Buyer expressly disclaims any and all
representations or warranties, express or implied, and liability with regard to
such Third-Party Reports or any errors, omissions, inaccuracies, or other
matters contained in such Third-Party Reports.
6.TITLE AND SURVEY REVIEW.
(a)Promptly after the Effective Date, Escrow Agent will deliver to Buyer and
Seller a current title commitment (as may be updated, the "Commitment") for the
issuance to Buyer of an ALTA extended coverage owner's policy of title insurance
on the Property (the "Owner's Policy"), together with copies of all requirement
and exception documents referenced in such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Seller and Buyer a current, certified ALTA
As-Built survey of the Property (the "Survey"). Buyer will order the Survey
within three (3) days following the Effective Date.
(c)Buyer will, by giving written notice (the "Title Notice") to Seller and
Escrow Agent at least seven (7) days prior to the expiration of the Study Period
(the "Title Objection Period"), either (i) approve the condition of title, or
(ii) identify any matters set forth in the Commitment or the Survey to which
Buyer objects (collectively, the "Objectionable Matters"). If no Title Notice is
given by Buyer to Seller on or before the Title Objection Period, then Buyer
shall be deemed to have disapproved of the condition of title and elected to
terminate this Agreement. Upon any termination pursuant to this Section 6(c),
Buyer shall promptly return all hard copies and delete all electronic copies of
Seller's Diligence Materials, the Deposit will immediately be paid by Escrow
Agent to Buyer, and neither of the Parties will have any further liability or
obligation under this Agreement except for any Surviving Obligations.
(d)If Buyer delivers the Title Notice to Seller on or before the Title Objection
Period which identifies any Objectionable Matters, Seller will notify Buyer in
writing ("Seller's Title

7
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

Response") within five (5) days after receiving the Title Notice whether Seller
will cure those Objectionable Matters prior to the Closing Date in the manner
requested by Buyer. Seller's failure to give Buyer a Seller's Title Response by
such date shall be deemed as Seller's election not to cure the Objectionable
Matters prior to the Closing Date in the manner requested by Buyer. If Seller
does not agree to cure all the Objectionable Matters or fails to give Buyer a
Seller's Title Response, then Buyer may elect, by giving written notice to
Seller and Escrow Agent within five (5) days after receiving Seller's Title
Response, but in no event after the expiration of the Study Period (except for
new exceptions or requirements described in Section 6(e) below), to either (i)
proceed with the acquisition of the Property notwithstanding the Objectionable
Matters which Seller has not agreed to cure, or (ii) to terminate this Agreement
and receive a return of the Deposit as provided in Section 6(c), whereupon Buyer
shall return all hard copies and delete all electronic copies of Seller's
Diligence Materials.
(e)If the Commitment is amended to include new exceptions or requirements after
Buyer's delivery of the Title Notice, Buyer will have five (5) days after
Buyer's receipt of the amended Commitment (and copies of any documents
identified in the new exceptions or new requirements) within which to review
and, if desired, object in writing to such new matters as Objectionable Matters.
If Buyer so objects, the procedures and timelines set forth above will apply to
govern any such objection, Seller's response thereto and Buyer's rights
thereafter.
(f)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics' and contractors' liens
encumbering the Property as a result of work performed by or on behalf of
Seller; (ii) pay in full all past due ad valorem taxes and assessments of any
kind constituting a lien against the Property; and (iii) cause to be released
all loan security documents which encumber the Property and any other monetary
lien or encumbrance caused or created by Seller against the Property.
7.Tenant Right of First Refusal. The Parties agree that Buyer will be incurring
expenses related to Buyer’s Diligence, despite the fact that one or more of the
Leases may contain a right of first refusal or right of first offer in favor of
the applicable Tenant thereunder (either such right, a “ROFR”). If any of the
Leases contains a ROFR and the applicable Tenant delivers notice of its intent
to exercise its ROFR or actually exercises its ROFR, then Buyer may, at Buyer’s
option, terminate this Agreement prior to the end of the Study Period by written
notice to Seller, in which event Buyer will immediately be paid the Deposit, and
this Agreement shall be deemed terminated. If only part of the Property is
subject to the exercised ROFR(s) and such portion(s) can be separately conveyed,
then Buyer may elect prior to the end of the Study Period upon written notice to
Seller, at Buyer’s option, to instead purchase only the remaining Property, in
which event the Parties will promptly amend this Agreement to apply only to the
remaining Property and Leases and reduce the Purchase Price by the capitalized
value of the excluded Property and Leases. Absent any such

8
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

exercise by a Tenant, Seller will provide to Buyer and Escrow Agent a written
waiver by each applicable Tenant of such Tenant’s ROFR rights prior to the end
of the Study Period. Such waivers will be requested by Seller from all
applicable Tenants within two (2) business days after the Effective Date.
8.CLOSE OF ESCROW. The Closing will occur on or before 5:00 p.m. MST on the
tenth (10th) day after the expiration of the Study Period or on such earlier
date as Buyer and Seller may mutually agree (the "Closing Date"). At Closing,
the funds and documents deposited into escrow will be appropriately disbursed
and distributed by Escrow Agent, and Seller will deliver possession of the
Property to Buyer, all as required by and specified under this Agreement.
9.THE TRANSFER DOCUMENTS.
(a)The Real Property will be conveyed by a special warranty deed in
substantially the form attached hereto as Exhibit B (the "Deed"). The Personalty
will be conveyed by a bill of sale in substantially the form attached as Exhibit
C (the "Bill of Sale"). The Leases will be assigned by an assignment and
assumption of lease in substantially the form attached as Exhibit D (the
"Assignment of Leases"). The Permits, Warranties, Property Documents and
Intangibles will be assigned by an assignment agreement in substantially the
form attached as Exhibit E (the "Assignment Agreement"). The Parties will
supplement the foregoing with such additional documents, if any, as may
reasonably be required to properly convey specific items of the Property. Buyer
will be responsible for any third-party costs and expenses charged by the
counterparty of the item being assigned which are associated with causing any
Permits, Warranties, Property Documents and Intangibles to be assigned under the
Assignment Agreement, but only to the extent that (i) such charge is disclosed
to Buyer by Seller not later than three (3) business days prior to the end of
the Study Period, and (ii) Buyer does not elect, by notice given to Seller prior
to the end of the Study Period, to decline the assignment of such item. Seller
will also deliver an updated copy of the Rent Roll, certified by Seller to be
(to Seller’s knowledge) complete and accurate as of the Closing Date. The Deed,
Bill of Sale, Assignment of Leases, Assignment Agreement, certified Rent Roll
and the other closing documents required under this Agreement or otherwise
delivered by the Parties at Closing are collectively referred to as the
"Transfer Documents". Seller and Buyer will deposit duly executed and (as
appropriate) acknowledged originals of each of the Transfer Documents with
Escrow Agent not later than one (1) business day prior to the Closing Date.
(b)If Seller holds any transferable contracts or agreements relating to the
upkeep, repair, maintenance, management or operation of the Property ("Operating
Contracts"), Seller will provide copies thereof to Buyer as a part of Seller's
Diligence Materials. Buyer may elect, by written notice given to Seller prior to
the end of the Study Period, to take an assignment of any or all of the
Operating Contracts. If Buyer so elects, the Parties will execute and include in
the Transfer Documents an assignment agreement appropriate to effect such
assignment, and any payments due

9
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

under the assigned Operating Contracts will be equitably prorated as of the
Closing Date. Buyer will be responsible for any third-party costs and expenses
charged by the counterparty of the item being assigned which are associated with
causing any such Operating Contracts to be so assigned, but only to the extent
that (i) such charge is disclosed to Buyer by Seller not later than three (3)
business days prior to the end of the Study Period, and (ii) Buyer does not
elect, by notice given to Seller prior to the end of the Study Period, to
decline the assignment of such item. Seller will provide notice of termination
on the Closing Date of any Operating Contracts which Buyer does not elect to
take assignment prior to the end of the Study Period. Without limiting the
foregoing, Seller will terminate any existing management agreement or leasing
agreement applicable to the Property, and provide evidence of such termination
to Buyer at Closing. Seller will not execute or enter into any new Operating
Contract with respect to the Property that would be binding upon the Property or
any part thereof after Closing, or terminate, amend, modify, extend or waive any
rights under the existing Operating Contracts (except as contemplated by this
Section 9(b)).
(c)If Buyer gives Seller notice within ten (10) days after the Effective Date
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from any or all of the Tenants, Seller will request (pursuant
to the applicable provisions of the applicable Tenant’s Lease, if any) and use
commercially reasonable efforts to obtain a SNDA from each such Tenant, either
on the form specified in the applicable Lease or, if none, on Buyer's preferred
form delivered to Seller with Buyer's request notice; provided, that the receipt
of the SNDA by Buyer will not be a condition to Closing.
10.ESTOPPEL CERTIFICATES. Seller will deliver to Buyer, not later than five (5)
days prior to the Closing Date, an original estoppel certificate from 75% of the
Tenants which 75% must include Academy Sports, TJ Maxx, PetSmart, Check E
Cheese, McDonald’s and City National Bank, which estoppel certificate (a) is
dated not more than thirty (30) days prior to the Closing Date; (b) is executed
by such Tenant; (c) is addressed to Buyer (or its designee), any proposed lender
identified by Buyer ("Lender"), and their successors and assigns; (d) verifies
the basic facts of such Lease (term, rental, expiration date, any options) and
contains no assertions adverse or contrary to the provisions of such Lease; (e)
confirms, to Tenant's knowledge, that there are no defaults by the landlord
under the Lease, no unperformed or "punchlist" construction items, and no unpaid
tenant improvement allowances, inducements or leasing commissions; and (f) if
such Tenant's obligations under the Lease have been guaranteed by another person
or entity, Seller will request such estoppel certificate also covers such
guaranty and is signed by such guarantor(s). If a Tenant’s Lease does not
include a form of tenant estoppel, Buyer will provide Seller with Buyer's
preferred estoppel form and Seller will request, and use commercially reasonable
efforts to obtain, the estoppel from such Tenant on such form. Notwithstanding
anything to the contrary above regarding requirements for the estoppel
certificate, unless Buyer sends written objection of an estoppel executed by a
Tenant to Seller within five (5) days following Buyer's initial receipt of such
executed estoppel (or any subsequent modification thereof), such estoppel shall
be deemed to have satisfied the requirements

10
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

of this Section 10 for such Tenant. Seller will request the estoppel
certificates within two (2) business days after the expiration of the Study
Period.
11.CLOSING COSTS. Seller will pay (a) the cost for the standard portion of the
Owner’s Policy and any endorsements to the Owner's Policy which Seller agrees
(in Seller's sole discretion pursuant to Section 6 above) to obtain to cure any
Objectionable Matters; (b) the costs of releasing all liens, judgments, and
other encumbrances that are to be released under Section 6(f) and of recording
such releases, if required to perfect such release; (c) one-half (1/2) of the
fees and costs due Escrow Agent for its services (other than search costs, which
will be paid entirely by Seller); and (d) all other costs to be paid by Seller
under this Agreement. Buyer will pay (i) the cost of any endorsements to the
Owner’s Policy requested by Buyer and/or lender, and any lender's title policy,
along with one-half (1/2) of the fees and costs due Escrow Agent (other than
search costs, which will be paid entirely by Seller); (ii) the cost of the
Survey; (iii) the cost attributable to the extended portion of the Owner’s
Policy; and (iv) all other costs to be paid by Buyer under this Agreement.
Except as otherwise provided in this Agreement, Seller and Buyer will each be
solely responsible for and bear all of their own expenses, including without
limitation any expenses of legal counsel, accountants, and other advisors
incurred at any time in connection with pursuing or consummating the
transactions contemplated hereby. Any other closing costs not specifically
designated as the responsibility of either Party in this Agreement will be paid
by Seller and Buyer according to the usual and customary allocation of the same
by Escrow Agent for the Property's locale. Seller agrees that all closing costs
and charges payable by Seller may be deducted from Seller's proceeds otherwise
payable to Seller at Closing. Buyer will deposit with Escrow Agent sufficient
cash to pay all of Buyer's closing costs and charges.
12.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement setting forth the Purchase Price and all closing credits,
prorations, charges, costs and adjustments contemplated by this Agreement. All
prorations will be calculated as of the Closing Date by Escrow Agent, based upon
the latest available information, with income and expense for the Closing Date
being allocated to Buyer. Buyer will receive a credit for any rent paid by the
Tenants for the period beginning with and including the Closing Date through and
including the last day of the month in which Closing occurs (including any
monthly estimates of common area maintenance charges, taxes, insurance or
similar expenses to the extent the Tenants pay monthly). Buyer shall not receive
a credit at Closing for any rent which is payable for the month of Closing but
has not then been paid by a Tenant as of the Closing Date, and in such event the
Party that receives such rent when paid by such Tenant, shall immediately remit
to the other Party such other Party's respective portion of such rent, prorated
as of the Closing Date as provided above. All other credits and charges to Buyer
and Seller will be prorated as of the Closing Date. Real estate taxes and
assessments, if not the sole responsibility of the applicable Tenant under its
Lease, will be prorated on an accrual basis and, if actual amounts are not
available, will be based upon the current valuation and latest available tax
rates or assessments. All pre-paid or abated rents or deposit

11
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

amounts (including any tax or expense escrows and any security deposits) held or
owed by Seller under the Leases, if any, will be paid to Buyer in the form of a
credit against the Purchase Price. If after Closing either Party receives any
rents or other amounts that properly belong to the other Party based upon the
Closing prorations, such amounts will be immediately remitted to such other
Party.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later than twelve
(12) months after the Closing Date unless prior to such date the Party seeking
the correction has given a written notice to the other Party specifying the
nature and basis for such correction; provided, however, that if a correction is
sought because current tax or assessment bills for the Property were not
available as of Closing, the correction period with respect to the closing
proration of such taxes or assessments will continue until thirty (30) days
after Buyer's receipt of the applicable bills. In the event of any re-proration
under this Section, the Party owing funds will within thirty (30) days after
determination remit to the other Party the amount shown to be due. The
provisions of this Section shall survive Closing.
(c)    For a period of twelve (12) months after the Closing Date, Seller will
perform any reconciliations required under the Leases with respect to Seller’s
period of ownership for common area maintenance charges, taxes, insurance or
similar expenses; and Seller will be (i) responsible to pay any amounts due the
Tenants, or (ii) entitled to receive any amounts owed by the Tenants, as a
result of any such reconciliation. The provisions of this Section shall survive
Closing.
(d)    If the actual rent commencement date for any Lease has not occurred by
Closing, but has been determined by Closing and is no longer subject to any
conditions precedent that have not been satisfied (other than the mere passage
of time), Seller will provide Buyer with a credit against the Purchase Price at
Closing equal to any lease revenue (i.e., base rent, plus taxes, insurance,
common area maintenance charges and any other payments required by Tenants under
the Leases) that would have been due under such Lease, without regard to any
free rent periods or rental abatements and other inducements, for the period
from the Closing Date through the actual date of rent commencement under such
Lease had the obligation to commence paying rent been in effect on the Closing
Date.
(e)    All unpaid leasing costs relating to the Leases, including, without
limitation, tenant improvement costs or allowances, free rent periods or rental
abatements, concessions and other inducements and all brokerage commissions
relating to the Leases are the obligation of Seller and shall be paid by Seller
at Closing with evidence of payment delivered to Buyer at Closing or Buyer shall
receive a credit against the Purchase Price for any such amount(s) not paid.
13.BUYER'S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer's obligations to close escrow and complete
the purchase of the Property under this Agreement are expressly subject to the
following:
(a)Seller's deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;

12
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

(b)Seller's delivery to Buyer of the estoppel certificates as provided in
Section 10 above;
(c)Seller's deposit with Escrow Agent of (i) Escrow Agent's customary form of
"Owner's Affidavit" and (ii) such additional affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics' lien exceptions and other standard exceptions from
the Owner's Policy;
(d)Provided that Buyer has satisfied all requirements of the Title Company for
the issuance of the Owner’s Policy, Escrow Agent’s irrevocable commitment to
issue the Owner’s Policy in the amount of the Purchase Price in the form
approved by Buyer prior to the expiration of the Study Period;
(e)Seller's deposit with Escrow Agent of a letter from Seller to each Tenant,
complying with the notice requirements of the applicable Lease and in form
attached hereto as Exhibit H, directing that future rent under such Lease be
paid to Buyer; and
(f)Seller's delivery to Buyer at Closing of a fully-executed original of each
Lease (to the extent in the possession of Seller or Seller's agents).
If the foregoing conditions have not been satisfied by the scheduled Closing
Date, then unless such failure is within the sole and exclusive control of
Seller (in which event Buyer may proceed as provided in Section 21(a)) Buyer
will have the right to elect, as Buyer's sole remedy, to terminate this
Agreement by providing written notice to Seller and Escrow Agent, whereupon
Buyer shall promptly return all hard copies and delete all electronic copies of
Seller's Diligence Materials, the Deposit will immediately be paid by Escrow
Agent to Buyer, and neither of the Parties will have any further liability or
obligation under this Agreement except for any Surviving Obligations.
Seller will additionally deliver to Buyer, at or promptly following Closing, all
Warranties, Permits, and Property Documents, if any, in the possession of Seller
or Seller's agents; and any Intangibles capable of physical delivery.
14.NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent on or prior to
Closing a sworn affidavit (the "Non-Foreign Affidavit") properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the "Tax Code"). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.

13
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

15.BROKER'S COMMISSION. The Parties warrant to one another that they have not
dealt with any finder, broker or realtor in connection with this Agreement other
than UCR, and Seller may pay a commission to UCR and Hunt Properties, Inc.,
pursuant to separate agreements. If any person asserts a claim to any finder's
fee, brokerage commission or similar compensation in connection with this
Agreement, the Party under whom the finder or broker is claiming will indemnify,
defend and hold harmless the other Party from and against any such claim and all
costs, expenses and liabilities incurred in defending against such claim,
including without limitation reasonable attorneys' fees and court costs. The
provisions of this Section shall survive Closing or any earlier termination of
this Agreement.
16.AS-IS CONVEYANCE. BUYER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT BUYER
HAS OR WILL HAVE, PRIOR TO THE END OF THE STUDY PERIOD, THOROUGHLY INSPECTED AND
EXAMINED THE PROPERTY TO THE EXTENT DEEMED NECESSARY BY BUYER IN ORDER TO ENABLE
BUYER TO EVALUATE THE PURCHASE OF THE PROPERTY. BUYER HEREBY FURTHER
ACKNOWLEDGES AND AGREES THAT BUYER IS RELYING SOLELY UPON THE INSPECTION,
EXAMINATION, AND EVALUATION OF THE PROPERTY BY BUYER AND BUYER AGREES THAT, UPON
THE CLOSING, BUYER SHALL BE DEEMED TO HAVE ACCEPTED THE PROPERTY IN ITS THEN
EXISTING CONDITION, "AS IS, WHERE IS AND WITH ALL FAULTS" WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND OR NATURE BY SELLER EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR THE TRANSFER DOCUMENTS.
17.RISK OF LOSS. Seller shall bear all risk of loss resulting from or related to
"Material Damage" (as defined below) of or to the Property or any part thereof
which may occur prior to Closing (a "Casualty"). Seller shall also bear all risk
of loss resulting from or related to a taking or condemnation of the Property or
any part thereof if, prior to Closing, written notice of a proposed condemnation
or taking is received, a condemnation proceeding is commenced, a condemnation
proceeding is concluded, or all or any part of the Property is conveyed in lieu
of condemnation (any such taking or condemnation event being a "Condemnation").
If a Casualty or Condemnation occurs, Seller will immediately give written
notice of such event to Buyer. Buyer may, at Buyer's sole option by giving
written notice to Seller and Escrow Agent within thirty (30) days after
receiving such notice from Seller, terminate this Agreement, in which event
Buyer shall promptly return all hard copies and delete all electronic copies of
Seller's Diligence Materials, the Deposit will immediately be paid by Escrow
Agent to Buyer, and neither of the Parties will have any further liability or
obligation under this Agreement except for any Surviving Obligations. If
necessary, the Closing Date will be extended to allow Buyer such thirty-day
period. If any Casualty or Condemnation occurs which does not result in a
termination of this Agreement, Seller will, at Closing and as a condition
precedent thereto, pay Buyer the amount of any insurance or condemnation
proceeds received by Buyer attributable to such event, or assign to Buyer, as of
the Closing Date and in a form acceptable to Buyer, all rights or claims to the
same. For purposes

14
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

hereof, "Material Damage" shall be deemed to be any damage or destruction that
(a) gives any Tenant the right to terminate its Lease or abate rent under the
Lease either temporarily or permanently, unless Seller provides a written waiver
of any such right from any such Tenant; (b) will not result in the payment to
Buyer of net proceeds from the applicable Seller or Tenant insurance policies
sufficient to fully restore the Property to the condition that existed prior to
such Casualty; or (c) causes more than $500,000 of damage to the Property.
18.SELLER'S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required in order for Seller to enter into this Agreement and perform Seller's
obligations hereunder;
(ii)there are no actions or proceedings pending or, to Seller's knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)any existing financing secured by the Property or any part thereof will be
satisfied and discharged in full as against the Property at or prior to Closing,
and any liens or encumbrances upon the Property relating thereto will be
terminated and released of record at or prior to Closing; and Seller does not
have any defeasance, lender approval or prepayment obligations with respect to
any such existing financing which will delay the Closing;
(v)to Seller's knowledge (1) no notice of violation has been issued with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction; (2) there is no impending or
contemplated Condemnation affecting the Property; (3) there are no intended
public improvements which will or could result in any charges being assessed
against the Property or which will result in a lien upon the Property; and (4)
there are no proceedings pending for the increase of the assessed valuation of
the Property;
(vi)there are no suits or claims pending or, to Seller's knowledge, threatened
with respect to or in any manner affecting the Property or the Leases;

15
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

(vii)Seller has not taken any action to change the present use or zoning of or
other entitlements or land-use permissions or restrictions upon the Property,
and to Seller's knowledge there are no such proceedings pending;
(viii)except as may be detailed in any environmental documents included in
Seller's Diligence Materials, Seller has no actual knowledge that there exists
or has existed during Seller’s ownership of the Property, and Seller has not
caused, any generation, production, location, transportation, storage,
treatment, discharge, disposal, release or threatened release upon, under or
about the Property of any Hazardous Materials. "Hazardous Materials" means any
flammables, explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances or related materials, asbestos or any material containing
asbestos (including, without limitation, vinyl asbestos tile), or any other
substance or material defined as a "hazardous substance" by any federal, state,
or local environmental law, ordinance, rule or regulation including, without
limitation, the Federal Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, the Federal Hazardous Materials
Transportation Act, as amended, the Federal Resource Conservation and Recovery
Act, as amended, and the rules and regulations adopted and promulgated pursuant
to each of the foregoing;
(ix)Seller has not entered into and will not enter into, and there is not
existing, any other agreement, written or oral, under which Seller is or could
become obligated to sell the Property or any portion thereof to a third party
(including any Tenant);
(x)to Seller's knowledge, no default of Seller exists under any Lease; Seller
has sent no written notice of default to any Tenant and, to Seller's knowledge,
no default of Tenant exists under any Lease; and Seller has not received any
notice or correspondence from or on behalf of any Tenant indicating any such
Tenant's desire, willingness or intent to amend, modify, assign or terminate its
Lease nor any notice or correspondence requesting the consent of Seller to any
of the foregoing;
(xi)to Seller's knowledge, all amounts due and payable by Seller under any
applicable reciprocal easement agreement or declaration of covenants, conditions
and/or restrictions affecting the Property (the "REA's") have been paid in full
and no default of Seller exists under any of the REA's and, to Seller's
knowledge, no default of any other party exists under any of the REA's;
(xii)all brokerage commissions and other compensation and fees payable by reason
of the Leases (including, without limitation, any renewals or expansions) have
been fully paid, and no exclusive or continuing leasing or brokerage agreements
exist as to any part of the Property;
(xiii)Intentionally omitted;

16
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

(xiv)to Seller's knowledge, except as set forth in item (xii) above, all amounts
presently due and payable, and all obligations presently performable, by Seller
with respect to the Property have been paid and performed in full and no default
of Seller exists with respect to the Property; and;
(xv)the Rent Roll is true and complete in all material respects, and there are
no other Leases for any space in the Property other than those set forth on the
Rent Roll; Seller has delivered (or will include in Seller’s Diligence
Materials) complete copies of each Lease (including all guarantees, amendments,
letter agreements, addenda and/or assignments thereof) and subleases, if any,
and any other agreements between Seller and any Tenant.
For the purposes of the representations and warranties contained in this Section
18 wherever the phrase "to Seller's knowledge" or a similar phrase referencing
or qualifying a representation by Seller's knowledge is used, Seller's knowledge
shall be deemed to be limited solely to Seller's current, actual knowledge
without any independent investigation or inquiry having been made.
All representations and warranties made in this Section 18 by Seller shall
survive Closing for a period of six (6) months. Except as limited by the
subsequent paragraph, Seller will indemnify and hold Buyer harmless from and
against any claims, loss, damage, liability and expense, including without
limitation reasonable attorneys' fees and court costs, which Buyer may incur by
reason of any misrepresentation by Seller or any breach of any of Seller's
representations and warranties, discovered or arising prior to the expiration of
such six (6) month period. Seller's indemnity and hold harmless obligations
shall survive Closing for six (6) months.
If as a result of any change of conditions with respect to any portion of the
Property and/or the acquisition by Seller of information not known to Seller at
the time of execution of this Agreement, Seller is unable to confirm any such
representations and warranties as of the Closing Date, Seller shall have the
option of revising any such representations and warranties to reflect facts or
conditions then existing or known to Seller. If Buyer is unwilling to accept any
such modification to Seller's representations and warranties, Buyer, as its sole
and exclusive remedy, shall have the right to terminate this Agreement by
providing Seller and the Title Company with written notice of Buyer's election
to terminate this Agreement within ten (10) days following the date Buyer
receives actual knowledge that such representations are materially inaccurate,
in which event Buyer shall promptly return all hard copies and delete all
electronic copies of Seller's Diligence Materials, the Deposit shall be returned
to Buyer by the Title Company and neither party hereto shall have any further
obligations hereunder except for any Surviving Obligations. If Buyer accepts
such revisions (which shall be deemed to have occurred if Buyer fails to provide
Seller and the Title Company with written notice of Buyer's election to
terminate this Agreement within ten (10) days following the date Buyer receives
actual knowledge that such representations are materially inaccurate), Buyer
shall be deemed to have waived any rights or remedies against Seller with
respect to the representation in question. To the extent that Buyer has actual
knowledge prior to the Closing of facts contrary to those represented by Seller,
Buyer shall promptly (but in no event later than five (5) days after obtaining
such knowledge) notify Seller in writing prior to Closing to permit Seller to
revise its representations accordingly. Buyer shall not have a right to bring
any action against

17
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

Seller for breach of a representation or warranty in any circumstance where
Buyer had actual knowledge prior to Closing that such representation or warranty
was inaccurate if Buyer failed to notify Seller of such fact in writing prior to
Closing as aforesaid.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer's prior written consent, which consent may be withheld in Buyer's sole
discretion:
(i)    Seller will pay (or cause to be paid) in full prior to the Closing Date
all bills or other charges, costs or expenses which are due and payable arising
out of or in connection with or resulting from Seller's use, ownership, or
operation of the Property, including without limitation all general real estate
taxes, assessments and personal property taxes due with respect to the Property
up to the Closing Date, except for any item to be prorated at Closing in
accordance with this Agreement;
(ii)    Seller will not execute or enter into any lease with respect to the
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under the Leases;
(iii)    Seller will, or as applicable will cause the Tenants to, (1) continue
to operate the Property as heretofore operated; (2) maintain the Property in its
current condition and perform routine and required maintenance and replacements;
(3) pay prior to Closing all sums due for work, materials or services furnished
or otherwise incurred in the ownership, use or operation of the Property; (4)
comply with all governmental requirements applicable to the Property and with
the terms, covenants and conditions of the Leases; (5) except as required by a
governmental agency or as permitted under the Lease, not place or permit to be
placed on any portion of the Property any new improvements of any kind or remove
or permit any improvements to be removed from the Property; and (6) not, by
voluntary or intentional act or omission, cause or create any easements,
encumbrances, or liens to arise or to be imposed upon the Property or to allow
any amendment or modification to any existing easements or encumbrances;
(iv)    Seller will not provide a copy of, nor disclose any of the terms of,
this Agreement to any appraiser, and Seller will instruct any brokers Seller may
deal with not to provide a copy of, nor disclose any of the terms of, this
Agreement to any appraiser; and
(v)    Seller will request, within two (2) business days following the
expiration of the Study Period, and reasonably cooperate to obtain the estoppel
certificates, addressed to Buyer, Lender and their successors and assigns, from
all other parties to any applicable reciprocal easement agreement, declaration
of covenants, conditions and restrictions, or similar agreement relating to the
Property. Seller’s failure after reasonable efforts to obtain the foregoing
estoppel certificates in this clause (v) will not be a default under this
Agreement.
19.BUYER'S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required in order for Buyer to enter into this Agreement and perform Buyer's
obligations hereunder;

18
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

(b)    there are no actions or proceedings pending or, to Buyer's knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and
(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 19 prior to Closing,
Buyer will immediately give written notice to Seller of the same.
All representations and warranties made in this Section 19 by Buyer shall
survive Closing for a period of six (6) months. Buyer will indemnify and hold
Seller harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys' fees and court
costs, which Seller may incur by reason of any misrepresentation by Buyer or any
breach of any of Buyer's representations and warranties, discovered or arising
prior to the expiration of such six (6) month period. Buyer's indemnity and hold
harmless obligations shall survive Closing.
20.ASSIGNMENT. Except as provided below, this Agreement may not be assigned by
either Seller or Buyer without the prior written consent of the other Party,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
Buyer may assign its rights under this Agreement to any single purpose entity
affiliated with, controlled by, or under common control with Buyer without
seeking or obtaining Seller's consent. Such assignee will execute an instrument
whereby such assignee assumes the obligations of Buyer under this Agreement. No
assignment by Buyer shall release or otherwise relieve Buyer from any
obligations hereunder; provided, however, that if Closing occurs the assignor
(but not the assignee) shall thereupon be relieved of all the assignor's
obligations arising under this Agreement before, on and after Closing.
21.DEFAULT; REMEDIES.
(a)If Seller breaches this Agreement (including without limitation a breach of
any representation or warranty of Seller) and such breach is not cured within
five (5) days of receiving written notice from Buyer, Buyer may, as Buyer's sole
and exclusive remedy for such breach, at Buyer's sole option either: (i) by
written notice given to Seller and Escrow Agent terminate this Agreement, in
which event the Deposit will be paid immediately by Escrow Agent to Buyer,
Seller will promptly reimburse Buyer for all of Buyer's reasonable out-of-pocket
and third-party expenses (including without limitation reasonable attorneys'
fees) incurred in connection with the Property, Buyer's Diligence or this
transaction, up to a maximum reimbursement of $40,000, and neither of the
Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations; or (ii) seek specific performance against
Seller. Notwithstanding the foregoing, if specific performance is made
unavailable as a remedy to Buyer by Seller's affirmative acts or

19
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

intentional omissions, Buyer will be entitled to pursue all rights and remedies
available at law or in equity provided however that any monetary judgment
obtained by Buyer against Seller shall not exceed $500,000.00. Buyer hereby
waives any right to seek any other equitable or legal remedies against Seller.
Any suit by Buyer to enforce specific performance under this Agreement must be
filed on or before two (2) years after the Closing Date or Buyer's right to
enforce specific performance under this Agreement shall be forever waived. The
foregoing shall not act to limit any liability of Seller in regard to its
indemnification obligations under this Agreement.
(b)If Buyer breaches this Agreement (including without limitation a breach of
any representation or warranty of Buyer) and such breach is not cured within
five (5) days of receiving written notice from Seller, Seller may, as Seller's
sole and exclusive remedy for such breach, by written notice given to Buyer and
Escrow Agent terminate this Agreement whereupon Buyer shall promptly return all
hard copies and delete all electronic copies of Seller's Diligence Materials,
Buyer shall provide to Seller a copy of any Third-Party Reports as provided in
Section 5(e) but at no charge to Seller, and Seller shall receive the Deposit in
accordance with Section 3(b) above as Seller's agreed and total liquidated
damages, it being acknowledged and agreed by the Parties that it would be
difficult or impossible to determine Seller's exact damages, and the Deposit
represents a reasonable estimate of those damages. Upon such termination by
Seller, neither of the Parties will have any further liability or obligation
under this Agreement except for any Surviving Obligations. The foregoing shall
not act to limit any liability of Buyer in regard to its indemnification
obligations under this Agreement.
(c)The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those provisions of this
Agreement that survive Closing (including for any misrepresentation or breach of
warranty) or under the Transfer Documents or any other documents entered into
pursuant to this Agreement.
22.NOTICES. All notices under this Agreement must be sent either by (i) email,
(ii) a reputable national overnight courier service, or (iii) personal delivery.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by email, a notice shall be deemed given when
such email is transmitted to the notice address or number, and shall be deemed
received on that same day unless given after 5:00 p.m. MST, in which case such
receipt shall be the next business day. If personally delivered, a notice shall
be deemed given and received upon such delivery. If sent by overnight courier
service, a notice shall be deemed given upon deposit with such courier and
deemed received upon actual receipt or refusal of delivery at the notice
address.

20
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

23.ATTORNEYS' FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding will pay to the successful
Party all costs and expenses incurred by the successful Party in connection
therewith, including without limitation reasonable attorneys' fees and court
costs. The determinations of which Party is the "successful Party" and the
amount of such fees, costs and expenses to be awarded to the unsuccessful Party
shall be made by the judge or arbitrator in such proceeding.
24.[Intentionally Deleted.]
25.TENANT AUDIT RIGHT. If any Tenant has the right to inspect and audit any
books, records or other documents of the landlord under its Lease, Seller agrees
to retain such books, records and other documents to enable Tenant to conduct a
full and complete audit thereof for at least six (6) months after the Closing
Date. The provisions of this Section shall survive Closing.
26.1031 EXCHANGE. Each Party may structure its purchase or sale, as applicable,
as part of a like-kind exchange under Section 1031 of the Tax Code. Each Party
will if requested reasonably cooperate with the other (at no cost or liability
to the cooperating Party) in effectuating such a like-kind exchange, including
signing such documents as may reasonably and customarily be required to
accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the like-kind exchange structure
will pay all costs and expenses associated with effectuating such exchange.
27.MISCELLANEOUS. This Agreement constitutes a binding agreement between Seller
and Buyer for the sale and purchase of the Property subject to the terms set
forth in this Agreement. Subject to the limitations set forth in this Agreement,
this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Property, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
No waiver by Seller or Buyer of a breach of any of the terms, covenants or
conditions of this Agreement shall be construed or held to be a waiver of any
succeeding or preceding breach of the same or any other term, covenant or
condition contained herein. The

21
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

headings of this Agreement are for reference only and shall not limit or define
the meaning of any provision of this Agreement.
28.TIME OF ESSENCE. Time is of the essence of this Agreement. When used in this
Agreement, the term "business day" means any day which is not a Saturday, Sunday
or legal holiday. If this Agreement specifies that a time period expires or that
an action be taken on a date which is not a business day, such date shall be
deemed extended to the next succeeding day which is a business day, and any
successive time periods shall be deemed extended accordingly.
29.SEVERABILITY. If any one or more of the covenants, agreements, conditions,
provisions, or terms of this Agreement is, in any respect or to any extent (in
whole or in part), held to be invalid, illegal or unenforceable for any reason,
all remaining portions thereof which are not so held, and all other covenants,
agreements, conditions, provisions, and terms of this Agreement, will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.
30.SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to the Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
31.APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed. The Parties agree to promptly
execute such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.
32.GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State in which the Real Property is
located.
33.COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related documents
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by "pdf" or other
electronic means will be accepted with the same effect as original ink-signed
"hard copy" versions (an "Executed Original") of such documents, provided that,
all Transfer Documents which are to be recorded must be delivered by the signing
Party to Escrow Agent as Executed Originals.

22
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

34.INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached
to this Agreement are considered to be a part of this Agreement and are fully
incorporated herein by this reference to the same extent as though set forth at
length.
35.OFAC. Each Party represents and warrants to the other, and to Escrow Agent,
that (a) such Party is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, "Specially Designated
National and Blocked Person," or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or the Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.
36.SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller agrees to
provide Buyer and its representatives, upon Buyer’s request, information
relating to Seller’s ownership and operation of the Property, including, without
limitation, Seller's most current operating statements relating to the financial
operation of the Property for the current and immediately prior fiscal years,
and support for certain operating revenues and expenses specific to the Property
(collectively, the “SEC Filing Information”). Seller acknowledges that certain
of the SEC Filing Information may be included or disclosed in filings required
to be made by Buyer with the SEC. Seller will cooperate in providing the SEC
Filing Information and answering questions with respect thereto as they arise.
The provisions of this Section shall survive Closing for a period of one (1)
year but shall not survive any termination of this Agreement.
37.TRANSFER TAXES. Notwithstanding anything to the contrary under Section 11
above, Seller shall be responsible for payment of all State, County and local
transfer taxes, stamp or documentary taxes associated with the sale of the
Property.
[SIGNATURE PAGE FOLLOWS]

23
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.


SELLER:            LAWTON MARKETPLACE INVESTORS LP,
a Texas limited partnership


By:    LAWTON MARKETPLACE GP, LLC,
a Texas limited liability company,
its general partner


By:    Hunt Properties, Inc.,
a Texas corporation,
its sole manager




By: /s/ Jeff Williams
Name:         Jeff Williams
Title:         President




BUYER:
ARCP AQUISITIONS, LLC,

a Delaware limited liability company




By: /s/ Daniel T. Haug
Name (Print): Daniel T. Haug
Title: Authorized Officer









24
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma

--------------------------------------------------------------------------------

Exhibit 10.11

ESCROW AGENT'S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
"Escrow Agent" hereunder, as of the 25th day of September, 2014. Escrow Agent
accepts the engagement to handle the escrow established by this Agreement in
accordance with the terms set forth in this Agreement, including without
limitation the Escrow Instructions, and acknowledges its receipt of the Deposit.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Brandon Grajewski
Name (Print): Brandon Grajewski
Title: Escrow Officer

25
Purchase and Sale Agreement
Lawton Marketplace, Lawton, Oklahoma